In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00055-CR



         JAMES ALLEN JACKSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 273rd District Court
                Sabine County, Texas
             Trial Court No. CR1607301




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        A Sabine County jury convicted James Allen Jackson of continuous sexual abuse of Mary

Doe, a child younger than fourteen. 1 In accordance with the jury’s assessment, Jackson was

sentenced to life imprisonment.

        Jackson also appeals from his convictions for aggravated sexual assault of a child and

continuous sexual abuse of Mary’s sister, Jane Doe. Jackson has filed a single brief in which he

raises an issue common to all of his appeals. 2 He argues that the trial court committed reversible

error in admitting e-mail communications with his adult daughter.

        We addressed this issue in detail in our opinion of this date on Jackson’s appeal in cause

number 06-18-00054-CR. For the reasons stated therein, we likewise conclude in this case that

Jackson’s substantial rights were not affected by the admission of the e-mails. Accordingly, we

overrule Jackson’s point of error on appeal.

        We affirm the trial court’s judgment.



                                                    Ralph K. Burgess
                                                    Justice

Date Submitted:           November 13, 2018
Date Decided:             December 21, 2018

Do Not Publish


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We follow the
precedent of the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
2
 Jackson appeals from his conviction for (1) aggravated sexual assault of Jane in cause number 06-18-00053-CR and
(2) continuous sexual abuse of Jane in cause number 06-18-00054-CR.

                                                        2